              Case 18-16248-MAM         Doc 201     Filed 08/17/19      Page 1 of 9



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov
In re:

CHANCE & ANTHEM, LLC,                                       CASE NO. 18-16248-BKC-MAM

            Debtor.                                         Chapter 7
_______________________________/

ROBERT FURR,

             Plaintiff,
v.                                                          ADV. NO. 19-01298-MAM

ROBERT GIBSON, et al.,

           Defendants.
_______________________________/

        NOTICE OF DEPOSITION DUCES TECUM OF ROBERT ALLEN GIBSON
     PURSUANT TO F. R. CIV. P. 30 AND F. R. BKR. P. 7030 AND LOCAL RULE 7030-2

TO:      Robert Allen Gibson
         1709 22nd Avenue North
          Lake Worth, FL 33460

         PLEASE TAKE NOTICE that Jeffrey M. Siskind, a Defendant in the above styled
Adversary matter, and as counsel for defendant Sovereign Gaming & Entertainment, LLC and
pursuant to Federal Rule of Civil Procedure 30, as applicable to Federal Rule of Bankruptcy
Procedure 7030 and Local Bankruptcy Rule 7030-2, will examine the following person under oath,
at the following date, time and location (the “Examination”):


         EXAMINEE:                 Robert Allen Gibson

         DATE:                     September 5, 2019

         TIME:                     10:00 a.m. (E.T.)

         LOCATION:                 Suite 304
                                   4400 PGA Boulevard
                                   Palm Beach Gardens, FL 33410
              Case 18-16248-MAM          Doc 201     Filed 08/17/19     Page 2 of 9




The Examination is being conducted pursuant to Federal Rule of Civil Procedure 30, as applicable
to Federal Rule of Bankruptcy Procedure 7030 and Local Bankruptcy Rule 7030-2, and will be
taken before an officer authorized to record the testimony. The scope of the Examination shall be
in accordance with the Federal Rules of Bankruptcy Procedure. If the Examinee requires an
interpreter, it is the Examinee’s responsibility to engage the employment of such interpreter to be
present at the Examination.
       The Examination is being taken for the purpose of discovery, for use at trial, or both of the
foregoing, or for such other purposes as are permitted under the Federal Rules of Bankruptcy
Procedure and other applicable law, and shall continue day to day until completed.


                      REQUEST FOR PRODUCTION OF DOCUMENTS
      The Examinee shall produce those documents, records and ESI (collectively, the
“Documents”) listed in the attached Schedule “A” to Jeffrey M. Siskind, Esq. at the date and time
of the Examination.

Dated this 17th day of August, 2019
                                             SISKIND LEGAL

                                             ___/s/ Jeffrey M. Siskind___
                                             Jeffrey M. Siskind, Esquire
                                             FBN 138746
                                             3465 Santa Barbara Drive
                                             Wellington, FL 33414
                                             TEL (561) 791-9565
                                             FAX (561) 791-9581
                                             Email:jeffsiskind@msn.com


                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on August
17, 2019 upon all creditors and parties in interest registered to receive electronic notification on
this case via the Court’s Case Management/Electronic Case Filing System and/or U.S. Mail or
Personal Service of Process as reflected on the Service List below.

                                             ___/s/ Jeffrey M. Siskind___
                                             Jeffrey M. Siskind, Esquire
              Case 18-16248-MAM          Doc 201     Filed 08/17/19   Page 3 of 9



                                      SERVICE LIST

SERVED ELECTRONICALLY VIA CM/ECF
Robert C Furr: danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-law.com;gjbecf@ecf.courtdrive.com

Steven S. Newburgh: snewburgh@mclaughlinstern.com

Office of the US Trustee: USTPRegion21.MM.ECF@usdoj.gov

Jeffrey M Siskind: jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-
law.com;jzamora@gjblaw.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Stuart Young, Esq.: syoung@ybplaw.com

SERVED VIA PERSONAL SERVICE OF PROCESS

CannaMed Pharmaceuticals, LLC
c/o Jeffrey Marc Siskind 3465
Santa Barbara Drive
Wellington, Florida 33414


SERVED VIA U.S. REGULAR MAIL

Alan Barbee
1400 Centrepark Blvd #860
West Palm Beach, FL 33401

Robert Grossbart
One N. Charles Street, Suite 1214
Baltimore, MD 21201

Richard P. Zaretsky
1615 Forum Pl #3-A
West Palm Beach, FL 33401
              Case 18-16248-MAM          Doc 201     Filed 08/17/19     Page 4 of 9



                                      SCHEDULE “A”

I.     DEFINITIONS.

       A. The term “Debtor” means the Chapter 7 Debtor, Chance & Anthem, LLC, and any
person, agent, attorneys, and all other persons acting or purporting to act on behalf of Chance &
Anthem, LLC or control of the Debtor.

      B. The term “Petition Date” means the date of the filing of the above Chapter 7
bankruptcy case (the “Bankruptcy Case”) filed by the Debtor on January 29, 2018.

        C. The term “You” and “Your” means ROBERT ALLEN GIBSON and all of its
authorized employees, agents, or others purporting to act on their behalf, including all corporate
aliases, affiliates and subsidiaries of deponent.

        D. The term “Schedules” means the Schedules, including the Statement of Financial
Affairs (“SOFA”), and any amendments or supplements thereto, filed by the Debtor in connection
with the Bankruptcy Case.

        E. The term “Trustee” means Robert C. Furr as Chapter 7 Trustee of the bankruptcy
estate of Chance & Anthem, LLC in the bankruptcy case In re: Chance & Anthem, LLC ; Case
No.: 18-16248-MAM and any agent, attorney, or employee, and all other persons acting or
purporting to act on the Trustee’s behalf, or under the Trustee’s authority or control.

         F. The term “Business Entities” collectively means any and all corporations, limited
liability companies, partnerships, limited partnerships and/or any other business entities listed or
identified in the Schedules and, including SOFA (collectively, the “Schedules”) and any
shareholder, principal, member, manager, agent, officer, director, employee, and all other persons
acting or purporting to act on behalf of the Business Entities, or under the Business Entities’
authority or control.

       G. The term “Leased Property” means any real property leased by the Debtor or to
which the Debtor has been a party, and/or guarantor as of the petition date.

        H. The term “Properties” means any and all real properties, whether or not listed in the
Schedules, in which the Debtor has or had a legal, beneficial and/or equitable interest, either
directly or indirectly, as of the Petition Date.

        I.   The term “Account” means any and all bank accounts including but not limited to,
savings, checking, money market, certificate of deposit, trust, escrow, investment and/or other such
accounts in which the Debtor has an interest or signing authority either prior to and/or as of the
Petition Date.

       J.    The term “Source” means the origination of any and all funds, monies, payments,
dividends, cash and other consideration, which was derived, received and/or obtained from an
investment; distribution as a member, officer and/or shareholder of a firm, corporation,
              Case 18-16248-MAM           Doc 201      Filed 08/17/19      Page 5 of 9



partnership, limited partnership and/or limited liability company; employee salary, benefit and/or
bonus; inheritance or gift; liquidation of assets, real and personal property or accounts; and/or other
form, disposition or acquisition of property.

        K. “Transfer(s)” shall mean any exchange, remittance, disposition, sale, purchase,
acquisition, payment, debit, credit, deposit, gift, of cash, checks, securities, commodities,
negotiable instruments, real property, physical items, extensions of credit (loans, credit cards,
notes, etc.), or anything of value by any means, including, but limited to, transfer by wire, mail, e-
mail, facsimile or physical delivery.

        L. The term “Document” or “documents” means any writing or recording as defined in
Rule 1001 of the Federal Rules of Evidence, including but not limited to the original and any
identical or non-identical copy or draft or revision thereof, regardless of origin or location, of any
writing or record of any type or description, including, but not limited to: the original and any copy,
of any book, pamphlet, periodical, letter, memorandum, telegram, report, study, handwritten or
other note, working paper, chart, paper graph, index, tape, disc, data sheet or data processing card,
correspondence, table, analysis, schedule, diary, message (including, but not limited to, reports of
electronic mail or telephone conversations or conferences), magazine, booklet, circular, bulletin,
instruction, minutes, purchase order, bill of lading, bid tabulation, memorandum of agreement,
assignment, license, book of account, order, invoice, statement, bill (including, but not limited to,
telephone bills), check, voucher, notebook, film, photograph, photograph negative, phone record,
tape recording, wire recording, phonorecord, transcript or recordings, drawing, catalog, brochure,
or any other data compilations in any format (including computer hard drives, discs, diskettes,
compact disk, digital files, any other storage and retrieval media and the like) from which
information can be obtained, printed, transcribed, punched, taped or filed; graphic matter, however
produced or reproduced, to which the responding party has or has had access; and any record or
notes of other communications (including interoffice, intra-office communications, electronic
memoranda, voicemail messages and all other oral communications) and specifically including
Electronically Stored Information (“ESI”). All sources are intended to be encompassed, including
but not limited to Defendant, other parties to this litigation and any other person, firm or
corporation or governmental entity which has communicated with Defendant on the subject matter
covered by the lawsuit or the request in questions.

        M. The terms “Communication” or “communications” means any verbal, written
and/or electronic means of conversation or other statement from one person to another, including,
but not limited to, any interview, conference, meeting or telephone conversation.

         N. The term “ESI” means any electronically stored information-including writings,
drawings, graphs, charts, photographs, documents, sound recordings, images, and other data or
data compilations-stored in any medium from which information can be obtained either directly
or, if necessary, after translation by the responding party into a reasonably usable form as defined
in Rules 26 and 34 of the Federal Rules of Civil Procedure and Rule 1001 of the Federal Rules of
Evidence.

       O. The terms “support,” “evidence,” “evidencing,” “relate to,” “relating to,” “related
to,”“referred to,” “concerning,” “pertaining to,” “involving” and “regarding” shall mean
              Case 18-16248-MAM           Doc 201     Filed 08/17/19      Page 6 of 9



anything which directly, or indirectly, concerns, consists of, pertains to, reflects, evidences,
describes, sets forth, constitutes, contains, shows, underlies, supports, refers to in any manner, is
or was used in the preparation of, appended to, legally, logically or factually connected with,
proves, disproves, or tends to prove or disprove.

        P. The conjunctions “and” and “or” shall be interpreted in each instance as meaning
“and/or” so as to encompass the broader of the two possible constructions, and shall not be
interpreted disjunctively so as to exclude any information or documents otherwise within the scope
of any Interrogatory.

       Q. The terms “any” and “all” shall be construed to bring within the scope of this request
any information which might be construed to relate to the subject matter of the request.

       R. The phrase “possession, custody, or control” shall have the same meaning as in Rule
34(a) of the Federal Rules of Civil Procedure.

        S. The term “Person” shall mean any natural person, individual, entity, proprietorship,
partnership, corporation, association, organization, joint venture, business trust, or other business
enterprise, governmental body or agency, legal or business entity, or group of natural persons, or
other entity, whether sui juris or otherwise, and includes both the singular and plural.

       T. Except as to the use of term “affiliate,” all legal terms used herein shall be defined as
they are defined in 11 U.S.C. §101.

        U. Any pronouns used herein shall include and be read and applied as to encompass the
alternative forms of the pronoun, whether masculine, feminine, neuter, singular or plural, and shall
not be interpreted so as to exclude any information or documents otherwise within the scope of any
Interrogatory.

      V. Each and every definition as set forth in Bankruptcy Code Section 101 and
Bankruptcy Rule 9001 are incorporated herein by reference.

II.    INSTRUCTIONS.

        1.   The relevant time period of these requests is for the past four (4) years (the “Discovery
Period”), unless otherwise stated in a particular request for production, and shall include all
documents which relate or refer to this period even though prepared before or subsequent to that
period.

       2.    In producing documents, you shall produce documents in full, without abridgement,
abbreviation or editing of any sort.


       3.    This document request is continuing in nature and when new knowledge or
information comes to the attention of the deponent the information supplied in the answers to the
              Case 18-16248-MAM          Doc 201      Filed 08/17/19     Page 7 of 9



document request shall be supplemented forthwith pursuant to Rule 26(e) of the Federal Rules of
Civil Procedure.

        4.    For each and every Request herein, you shall produce documents in your possession,
custody, or control, which shall include but be limited to, documents, objects or articles described
that are in your possession or that you have the right to secure the original or a copy from another
person or entity. The fact that your investigation is continuing or discovery is incomplete is not an
excuse for your failure to respond to each request as fully and completely as possible. Your
responses should consist of information known to you through yourself, your agents, your
attorneys, your employees, or your representatives. All documents produced pursuant to this
request are to be produced as they are kept in the usual course of business, and shall be organized
and labeled (without permanently marking the item produced) so as to correspond with the
categories of each numbered request hereof. If copies or drafts exist of a document, the production
of which has been requested herein, produce and submit for inspection and copying each and every
copy and draft which differs in any way from the original document or from any copy or draft.

       5.    If you at any time you had possession, custody, or control of any document requested
herein, and such document has been lost, destroyed, discarded, or is not presently in your
possession, these documents shall be identified as completely as possible, including:

               1.      The names of the authors of the document;
               2.      The names of the persons to whom the documents or copies were sent;
               3.      The date of the document;
               4.      The date on which the document was received by each addressee, copyee or
                       its recipients;
               5.      A description of the nature and subject matter of the document that is as
                       complete as possible;
               6.      The date on which the document was lost, discarded or destroyed; and
               7.      The manner in which the document was lost, discarded or destroyed.

        6.    If you object to furnishing any requested document on the ground of privilege,
immunity, work product or otherwise, the deponent shall number such documents, hold them
separately, and retain them intact pending a ruling by the Court on the claimed privilege. In
addition, the deponent shall provide a statement, signed by an attorney representing the deponent,
setting forth as to each such document:

               1.      The names of the senders of the document;
               2.      The names of the authors of the document;
               3.      The names of the persons to whom the document or copies were sent;
               4.      The job title of every person named in subparagraphs 1, 2 and 3 above;
               5.      The date of the document;
               6.      The date on which the document was received by each addressee, copyee or
                       its recipient;
               7.      A brief description of the nature and subject matter of the document; and 8.
               8.      The statute, rule or decision which is claimed to give rise to the privilege.
              Case 18-16248-MAM           Doc 201     Filed 08/17/19      Page 8 of 9



        7.   The requirements set forth in Subsection F above, shall not constitute a waiver of your
obligation, or the requesting party’s right, to demand a timely and legally sufficient privilege log,
or the remedies for your non-production of such privilege log.

       8.   Notwithstanding your objection, you must disclose any objected to evidence
containing non-objectionable matter which is relevant and material to these discovery requests,
but you may withhold the portion for which you assert the objection, subject to further request or
motion, provided that you furnish the above-requested identification.

        9.    If you cannot, after exercising due diligence to secure or produce the document(s)
requested, you must identify which Request(s) that you do not have any responsive documents for,
and answer the request for production to the fullest extent possible, specifying your inability to
produce the document(s), providing the identity of the person who has possession, custody, or
control of the requested document(s).

        10. All words in this request for production shall have their plain and ordinary meanings
unless specifically defined herein above in Part I of this Request.

        11. Copies of documents which are identical duplicates of other documents which have
already been produced for inspection and copying in this action need not be produced again, except
that the duplicates must be produced if handwritten or any other type of notes or similar intelligence
appear thereon or are attached thereto, including markings on slips indicating the routing of the
document to individuals or organizations.
        12. The singular and plural forms shall be construed interchangeably so as to bring within
the scope of this document request any information which might otherwise be construed as outside
their scope.

      13. All other names or terms herein not specifically defined or identified shall have the
same meaning as is commonly understood and referred to by and among the parties.


III.   DOCUMENTS TO BE PRODUCED.

       1.    Any and all communications between You and the Trustee.

       2.    Any and all communications between You and Steven Newburgh.

       3.    Any and all communications between You and any Person regarding the real
property located at 3485 Lago De Talavera, Lake Worth, Florida 33467.

       4.    Any and all communications between You and George Maler.

       5.    Any and all communications between You and Christopher George.

       6.    Any and all communications between You and John George.

       7.    Any and all communications between You and Sofiye Williams.
              Case 18-16248-MAM          Doc 201      Filed 08/17/19     Page 9 of 9



       8.    Copies of any and all lease agreements, leases, lease option agreements, guarantees,
addendums, and/or security agreements between the that refer and/or relate to the real property
located at 3485 Lago De Talavera, Lake Worth, Florida 33467.

        9.    Any and all documents, including but not limited to, ledger, reconciliation statement,
banking, checking, trading and savings account statements from any financial, investment and/or
lending institution; Quickbooks (or other accounting program), canceled checks from any
checking, operating, trust and/or escrow accounts, check books, drafts, cash receipts, deposit slips,
wire transfers, statements of account, account value summaries from any banking, investment and
financial institutions; investment and stock trading account statements, summaries and reports;
and/or any other papers and instruments of any kind or nature that refer, relate to and evidence
payments made by You to George Maler or by George Maler to You.

        10. Any and all documents, including but not limited to, ledger, reconciliation statement,
banking, checking, trading and savings account statements from any financial, investment and/or
lending institution; Quickbooks (or other accounting program), canceled checks from any
checking, operating, trust and/or escrow accounts, check books, drafts, cash receipts, deposit slips,
wire transfers, statements of account, account value summaries from any banking, investment and
financial institutions; investment and stock trading account statements, summaries and reports;
and/or any other papers and instruments of any kind or nature that refer, relate to and evidence
payments made by You to Ronald B. Springer or by Ronald B. Springer to You.

       11. Any and all documents which evidence any litigation matters to which You are
currently a party.
